PRESIDING JUSTICE BARRY, concurring in part and dissenting in part: While I agree with the majority’s decision on the merits, I believe that the disposition of the case, i.e., vacating the defendant’s sentence, is not required. Neither party has presented a mootness argument on appeal. In my opinion, we as a court of review should exercise judicial restraint in matters of sentencing and not lightly declare sua sponte that a sentence “has been rendered moot by a lapse of time.” A moot question has been defined as one that once existed but, because of the happening of some event, has ceased to exist and no longer presents an issue or controversy. (People v. Dawson (1972), 5 Ill. App. 3d 975, 976, 284 N.E.2d 391, 392.) Since J.A.’s sentence was stayed, not served, during the pendency of this appeal, it would appear to me, lacking any argument of counsel or facts of record to the contrary, that the sentence should be affirmed or vacated depending only on our disposition of the underlying contempt finding. To my knowledge, this case represents the first instance, at least in Hlinois, wherein the mere passage of time, without more, has rendered moot a properly imposed sentence which was never served by the defendant. See Annot., 9 A.L.R.3d 462 (1966). I would affirm both the trial court’s finding of contempt and the five-day sentence.